In re application of							:
Mori et al.								:		
Serial No. 15/559,149							:	DECISION ON
Filed:	September 18, 2017						:	PETITION
For:  WORKPIECE PROCESSING METHOD				:

This is a decision on the Petition under 37 CFR 1.181 filed on May 19, 2020 to request that the examiner accept the English language translation of JP 2015-057180 filed on December 06, 2019 as being sufficient for perfecting the 35 U.S.C. 119 priority date of March 20, 2015 for the present application.  

The Office Action issued on September 06, 2019 included rejections relying on U.S. Publication 2016/0279875 (Tiezzi). Tiezzi claims priority under 35 U.S.C. 119 to a filing date of March 23, 2015. In response to this Office Action, Applicants submitted on December 06, 2019 an English translation of JP 2015-057180 for perfecting their earlier 35 U.S.C. 119 priority date of March 20, 2015. The remarks accompanying the response filed with the English translation stated, on page 8, that: “Applicants are at this time submitting an accurate English translation of JP 2015-057180 for perfecting their earlier 35 U.S.C. § 119 priority date of March 20, 2015.”

As set forth in 37 CFR 1.55(g)(3)(ii), an English language translation of the non-English language foreign priority document is necessary in the present application in order to overcome the date of a reference (Tiezzi) relied upon by the examiner in the Office Action issued on September 06, 2019.  

The examiner refused to consider the Applicants’ submission for perfecting the priority claim on the basis that “If an English language translation of a non-English language foreign application is required, it must be filed together with a statement that the translation of the certified copy is accurate. Applicants’ attorney cannot attest to the accuracy unless Applicants’ attorney did the translating and can attest to its accuracy.”

The petition requests that the Director exercise supervisory authority to require that the examiner accept the previously English language translation of JP 2015-057180, filed on December 6, 2019, as being sufficient for perfecting the 35 U.S.C. § 119 priority date of March 20, 2015 for the present application.

37 CFR 1.55(g)(4) states that “If an English language translation of a non-English language foreign application is required, it must be filed together with a statement that the translation of the certified copy is accurate.” It is agreed that the examiner erred in the refusal to consider the English language translation of the foreign priority document on the basis that Applicants’ attorney is not permitted to attest to the accuracy of the translation since there is no requirement in 37 CRF 1.55 that Applicants’ attorney cannot submit such a statement.
     
GRANTED to the extent that the examiner will be instructed to consider the previously filed English translation of JP 2015-057180 in accordance with MPEP 216 to determine if the present claims are entitled to the priority date of the JP 2015-057180 application.

It is noted that a Request for Continued Examination (RCE) was filed on May 09, 2020. Accordingly, an action on the merits will follow in due course.




/Timothy H. Meeks/
_____________________________      
Timothy H. Meeks, Acting Director
Technology Center 1700
Chemical and Materials Engineering

bc

OBLON, MCCLELLAND, MAIER & NEUSTADT, L.L.P.1940 DUKE STREETALEXANDRIA VA 22314